DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  In line 2, “comprises C” should read –comprises, by mass%, C--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/089,973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claim 1, the claim 1 of the reference application teaches a steel sheet having a chemical composition comprising, by mass%: C: 0.05 to 0.25%; Si: 1.0% or less; Mn: 2.0 to 4.0%; P: 0.100% or less; S: 0.02% or less; Al: 1.0% or less; N: 0.001 to 0.015%; at least one element selected from the group consisting of Ti: 0.003 to 0.100%, Nb: 0.003 to 0.100%, and Mo: 0.005 to 0.500%; and the balance being Fe and unavoidable impurities, wherein: the steel sheet has a microstructure comprising, in terms of an area ratio: in a region of the steel sheet that extends from a surface of the steel sheet to a position 20 µm from the surface of the steel sheet in the sheet thickness direction: polygonal ferrite in a range of 0 to 60%, and a total of martensite, bainite, and residual austenite in a range of 40 to 100%, at a location 300 µm from the surface of the steel sheet in the thickness direction: in terms of area ratio, martensite in a range of 40 to 80%, ([Mn]B) satisfy [Mn]SM/[Mn]B ≤ 1.5, where  [Mn]SM represents the content of Mn in martensite present in the region of the steel sheet that extends from the surface of the steel sheet to the position 20 µm from the surface of the steel sheet, and [Mn]B prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the instant claim 2, claim 2 of the reference application teaches wherein the chemical composition further comprises, by mass%, at least one element selected from the group consisting of:
Cr: 0.005 to 2.000%, V: 0.005 to 2.000%, Cu: 0.005 to 2.000%, Ni: 0.005 to 2.000%, B: 0.0001 to 0.0050%, Ca: 0.0001 to 0.0050%, REM: 0.0001 to 0.0050%, Sb: 0.0010 to 0.1000%, and Sn: 0.0010 to 0.5000%, which is identical to the ranges recited in the instant claim 2.
Regarding the instant claim 27, claim 1 of the reference application teaches wherein the chemical composition comprising, by mass%, 0.05-0.25% C, which overlaps with the instantly claimed range of 0.07-0.25% C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Response to Arguments
Applicant’s arguments, see p. 9, filed 12/17/2020, with respect to the previous claim objection to claim 1 have been fully considered and are persuasive in view of the current amendments to claim 1.  The previous claim objection to claim 1 has been withdrawn. 
Applicant’s arguments, see p. 9, filed 12/17/2020, with respect to the previous 35 U.S.C. 112 rejection of claims 1-2 have been fully considered and are persuasive in view of the current amendments to claim 1.  The previous 35 U.S.C 112 rejection of claims 1-2 has been withdrawn. 
Applicant’s arguments, see p. 10, filed 12/17/2020, with respect to the previous 35 U.S.C. 103 rejection of claims 1-2 over Kimura (US 2014/0290810) have been fully considered and are persuasive in view of the current amendments to claim 1.  Therefore, the previous 35 U.S.C. 103 rejection of claims 1-2 over Kimura (US 2014/0290810) has been withdrawn. 
However, Examiner notes claims 1-2 and 27 are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/089,973, as detailed above.
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734